DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Claims 1, 3, 4, 6-10, 12-15 and 22 have been amended
Claims 1, 3, 4, 6-10 and 12-25 are presented for examination 
This action is Non-Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejected claims repeat the same limitations from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buonerba (US 2012/0132650).

16, 18-19: Buonerba discloses a liquid product storage and delivery system comprising:

a storage tank; and

(abstract; fig. 9A and 17).

20: Buonerba discloses the liquid product storage and delivery system of claim 16, further comprising a frame 37 disposed inside of the storage tank, the frame supporting the rigid insert tank (fig. 1).

21: Buonerba discloses the liquid product storage and delivery system of claim 1, wherein longitudinal axis of the plurality of liquid bladders are disposed parallel to at least one surface of the at least one platform upon which the plurality of liquid bladders are disposed (fig. 18A).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (US 2013/0001224).

16: Payne discloses a liquid product storage and delivery system comprising:

a storage tank 100; and

a rigid insert tank 108 inserted inside of the storage tank ([0044]; fig. 3).

17: Payne discloses the liquid product storage and delivery system of claim 16, further comprising an outlet (exit for 110), wherein the rigid insert tank comprises a lower floor 110, the lower floor comprising an opening, the outlet in fluid communication with an internal volume of said rigid insert tank, said outlet extending through said lower floor (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowett (US 2004/0079691) in view of Buonerba (US 2012/0132650).

1, 6-7: Jowett discloses a liquid product storage and delivery system comprising: a storage tank 20; 
at least one platform 86 disposed within the storage tank; 
a liquid bladder 83 supported inside of the storage tank by the at least one platform [0062]; 
a plurality of openings  disposed in said at least one platform [0101]; and 
a plurality of outlets 87 received in the plurality of openings, each of the plurality of outlets in fluid communication with an internal volume of an associated one of the plurality of liquid bladders [0101]; wherein further comprising a pump in fluid communication with said plurality of outlets (claim 24).

Jowett fails to disclose a plurality of outlets extending through the platform. Buonerba teaches said outlet 20 extending through said at least one platform 14. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the platform of Jowett to include the outlet of Buonerba in order to allow for a controlled depletion of the bladder.

3: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 1, wherein the at least one platform is disposed above a bottom surface of the storage tank (fig. 20).

4: Jowett-Buonerba discloses the claimed invention as applied of claim 1, wherein Jowett teaches the use of welding supports to the outer container [0040]. Modifying platform 86 to be welded to the container would be obvious to one having ordinary skill in the art in order to maintain the inner container at a secured elevated position. 
 
12: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 1, wherein the plurality of liquid bladders are disposed side-by-side or in front-to-back relation (Buonerba; fig. 17).

13: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 1, wherein the at least one platform 14 comprises a plurality of platforms, each of the plurality of platforms respectively supporting one of the plurality of liquid bladders (Buonerba; [0037]; fig. 17).

14: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 1, further comprising at least one dividing wall 17 separating the plurality of liquid bladders (Buonerba; fig. 17).

15: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 1, wherein the plurality of liquid bladders are flexible (Buonerba; [0042]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowett (US 2004/0079691) in view of Buonerba (US 2012/0132650) in view of Janzen (US 2015/0027793).

8: Jowett-Buonerba discloses the claimed invention according to claim 1 but fails to disclose manifold. Janzen teaches the liquid product storage and delivery system of claim 1, further comprising a manifold, and a pump 28 and/or distribution system 26, wherein the manifold connects said outlet to the pump and/or to the distribution system abstract; [0010]. It .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowett (US 2004/0079691) in view of Buonerba (US 2012/0132650) in view of Da Silva (WO 2015/176146).

9-10: Jowett-Buonerba discloses the liquid product storage and delivery system of claim 3 but fails to disclose hook attachments for elevating the bladder. Da Silva teaches wherein (3) further comprising the support members 4 attached to the inner holders, the support members holding the upper surfaces of the plurality of holders at elevated positions relative to the at least one platform (abstract; fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the supports of Jowett-Buonerba to include the hook supports of Da Silva in order to allow for easy removal or transportation of the container outside of the tank.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowett (US 2004/0079691) in view of Da Silva (WO 2015/176146).

22-23: Jowett discloses a liquid product storage and delivery system comprising:

a storage tank 20;
a platform 86 disposed above a bottom surface of the storage tank inside of the storage tank;
a liquid bladder 83 supported inside of the storage tank by the platform; and 

3 but fails to disclose hook attachments for elevating the bladder. Da Silva teaches wherein further comprising the support members 4 attached to the inner holders, the support members holding the upper surfaces of the plurality of holders at elevated positions relative to the at least one platform (abstract; fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the supports of Jowett to include the hook supports of Da Silva in order to allow for easy removal or transportation of the container outside of the tank.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 2013/0001224) in view Oren (US 9,421,899).

24-25: Payne discloses the claimed invention as applied to claim 16 but fails to disclose multiple containers having corresponding openings. Oren discloses the liquid product storage and delivery system of claim 16, further comprising a plurality of rigid insert tanks 14-16-18-20-22 inserted inside of the storage tank, and a plurality of outlets 36, wherein an internal volume of each of the plurality of rigid insert tanks is in fluid communication with a respective one of the plurality of outlets (col. 6, ll. 28-56; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Payne to include the multiple inserts of Oren in order to allow for an assortment of product to be stored and accessed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735